Citation Nr: 1118312	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in November 2008 by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss.

The Veteran, in a September 2008 statement, has indicated that he suffers from tinnitus.  As such, this matter is REFERRED to the RO for any appropriate development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Hearing loss was not demonstrated in service or within a year after separation from service, and has not been shown to be related to an event, injury or disease in service.


CONCLUSION OF LAW

A hearing disability was not incurred in or aggravated by active military service, nor may service incurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hearing loss was received in June 2008.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in August 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claims were reviewed and a statement of the case was issued in June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination in October 2008 to assess the nature and etiology of his hearing loss. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends he is entitled to service connection for hearing loss incurred as a result of noise exposure during active service.

The Veteran's service personnel records reflect that during service, his military occupational specialty was mortarman (0341), an occupation where noise exposure is highly probable.  For purposes of this decision, noise exposure in service is conceded.

The Veteran's service treatment records reflect no complaints, findings, or diagnosis of hearing loss.  The December 1972 enlistment physical examination report included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
--
10
LEFT
20
10
15
--
30

The March 1977 separation physical examination report included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
15
10
10
15
25

During a May 1990 VA examination, the Veteran reported work experience as a warehouseman, a sheet metal worker, and most recently, as a laborer/driver.  Upon examination, the examiner noted open canals, normal tympanic membranes, and no perforations or discharge.  No hearing loss was noted.  

In a June 2002 private treatment record, the Veteran reported he worked in a dock loading-type position for Wal-Mart. 

In his June 2008 claim, the Veteran asserted he did not have proper hearing protection in service. 

In a June 2008 private treatment note, the Veteran complained of sinuses and ears feeling plugged off and on for a month.  

In a September 2008 letter, the Veteran reported he had experienced trouble with his hearing for many years.  He indicated he was told by a veteran's advocate to check on this because there was no proper ear protection when he was in the service. 

During an October 2008 VA examination, the Veteran reported in-service noise including 81 mortars, small arms, machine guns, tanks and artillery.  He also described non-military noise exposure form construction and trucks.  Upon examination, the examiner diagnosed moderate high frequency sensorineural hearing loss.  The examiner opined that it is less than likely that the Veteran's hearing loss is the result of military service.  The examiner noted that the enlistment audiogram shows normal hearing in the right ear and a mild high frequency hearing loss in the left ear.  Separation audiogram shows normal hearing in the right ear with no shifts from enlistment and normal hearing in the left ear for rating purposes.  His hearing improved slightly or did not change significantly during service.  Based on this information, it was less than likely that hearing loss was the result of his military service.  

In a February 2009 letter, the Veteran reported that his doctor told him that his type of hearing loss was mainly caused by exposure to loud noise.  He asserted that he remembered his ear plugs coming out of his ears as he ducked under the barrel out of the sun while a round fired out, which was an often occurrence during his military service.  He also indicated that he drove a truck part time as part of his job but it was a city truck and not a semi-trailer truck. 

The Veteran submitted the results of a private audiological test dated in December 2008.  While the results were not interpreted, there is no need to have an examiner interpret them, because the issue is service connection, and not the current severity of the hearing loss.  The private report did not provide an opinion as to the etiology of the Veteran's claimed hearing loss. 

In his substantive appeal, the Veteran asserted that his work history after service was mostly in retail.  He stated he drove a truck part time, but that it was a city truck and not a semi-trailer truck.  He claimed that the only job he had with noise exposure was the service.  

In this case, in-service noise exposure has been conceded, and acknowledged by the VA audiologist in October 2008.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's bilateral hearing loss was incurred as a result of noise exposure during service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements, testimony, and comments made during the VA examination reveal that he reports experiencing a loss of hearing in his ears, which he attributes to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

Medical evidence in the claims file is limited to service treatment records, a single private audiological test report, and the May 1990 and June 2009 VA examination reports.  The private treatment records submitted by the Veteran do not offer an opinion on etiology of the Veteran's hearing loss.  The June 2009 VA examination showed that the Veteran met the requirements for hearing loss for VA purposes.  However, the examiner opined that the Veteran's hearing loss was not attributable to service as his hearing at discharge was within normal limits and his hearing loss had it onset after service.  While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no medical evidence which refutes the October 2008 medical opinion.  Furthermore, there is no evidence that the Veteran ever sought treatment for hearing loss prior to 2008, in a May 1990 VA examination the Veteran denied hearing loss, and the Veteran's testimony does not include statements of continuity of symptomatology.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for bilateral hearing loss is not warranted.

For the foregoing reasons, the claims for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


